Citation Nr: 0416152	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  98-05 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to August 1, 1996 
and in excess of 70 percent from August 1, 1996.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
30 percent rating for PTSD from August 8, 1995.  

A September 2003 rating decision assigned an earlier 
effective date of April 21, 1993 for the grant of service 
connection and assignment of the initial 30 percent rating.  
Although the September 2003 rating decision also increased 
the rating to 70 percent from August 1, 1996, the claims for 
an initial rating in excess of 30 percent prior to August 1, 
1996 and in excess of 70 percent from August 1, 1996 remain 
before the Board.  The veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The old criteria for PTSD in effect prior to November 7, 
1996 and the new criteria in effect from November 7, 1996 are 
equally favorable to the veteran.  

2.  Prior to August 1, 1996, VA examiners did not consider 
the veteran demonstrably unable to maintain or retain 
employment due to PTSD.  

3.  The veteran was employed as a food service worker for a 
VA Medical Center from 1993 to 1997.  

4.  From August 1, 1996, the veteran was not demonstrably 
unable to maintain or retain employment due to PTSD symptoms, 
and he did not experience total occupational and social 
impairment.  



5.  From August 1, 1996, the veteran did not experience 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality; disturbed thoughts or 
behavioral processes with almost all daily activities; 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; the 
intermittent inability to perform activities of daily living; 
disorientation as to time or place; or memory loss for names 
of close relatives, his own occupation, or his own name.  

6.  The veteran earned a high school diploma and completed 
one year of college.  

7.  Before service, the veteran worked in construction and 
fiberglass molding, and during service, he drove heavy 
equipment; after service, he successfully worked as a welding 
technician for a well-known automobile manufacturer for 
twenty-two years from 1969 to 1992 and as a food service 
worker for a VA Medical Center for three and one-half years 
from 1993 to early 1997.  

8.  In April 1998, the veteran testified that he was offered 
the opportunity to return to his food service job but that he 
refused; similarly, in October 1997, he had worked one week 
as a security guard but voluntarily quit the job.  

9.  The veteran's three hospitalizations in the period from 
April 1993 to August 1996 and the five hospitalizations in 
the period from August 1996 to the present were for 
detoxification from cocaine and alcohol abuse.  




CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to August 1, 1996 and in excess of 70 percent from August 1, 
1996 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003) (effective from November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA psychiatric examinations in April 
1996, December 1998, and October 2001.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at an April 1998 
regional office hearing.  

The December 1997 statement of the case and the June 1998, 
October 1999, April 2002, and September 2003 supplemental 
statements of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial rating in excess of 30 percent for 
PTSD
prior to August 1, 1996

For the veteran to prevail in his claim for increased rating, 
the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2003).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2001).  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

While this appeal was pending, the rating criteria for PTSD 
were revised effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Thus, for the period from 
April 21, 1993 to November 7, 1996, the Board will apply only 
the old criteria for PTSD, and for the period from November 
7, 1996, the Board will apply the more favorable of the old 
criteria and the new criteria for PTSD.  

Prior to November 1996, the old governing regulations 
provided that the severity of a psychiatric disability would 
be measured by actual symptomatology, as it affected social 
and industrial adaptability.  Evaluators were specifically 
instructed not to "underevaluate the emotionally sick 
veteran with a good work record, nor [to] overevaluate his or 
her condition on the basis of a poor work record not 
supported by the psychiatric disability picture."  38 C.F.R. 
§ 4.130 (1996).  The old rating criteria for PTSD stated that 
a 30 percent evaluation was assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; or the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
assigned if an ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned if an ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 evaluation was assigned if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran was demonstrably unable 
to maintain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) (demonstrable inability to obtain or retain 
employment is a satisfactory basis for a 100 percent rating).  

Although the veteran reported avoiding crowds in June 1996 
and July 1996, his VA examiners did not consider him 
demonstrably unable to maintain or retain employment due to 
PTSD.  In April 1993, when his global assessment function 
score (GAF) was 40, there was no evidence of PTSD symptoms.  
The veteran's GAF score improved from 45 in May 1995 to 75 in 
June 1995, and the June 1995 VA examiner opined that the 
veteran's depressive phenomena were relieved enough so that 
the veteran could work.  Although the veteran received Social 
Security Disability (SSD) benefits from January 1996, the 
October 1997 and July 2000 SSD award letters confirmed that 
the veteran's primary diagnosis was a personality disorder.  

Under the circumstances, the 30 percent rating assigned prior 
to August 1, 1996, should continue.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In this case, the symptomatology associated with the 
veteran's PTSD did not more nearly approximate the criteria 
for a higher evaluation prior to August 1, 1996.  Moreover, 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  

Extraschedular considerations did not apply for this period 
of time because exceptional circumstances were not 
demonstrated prior to August 1, 1996.  Smallwood v. Brown, 10 
Vet. App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b) (2003).  The 
evidence did not show that the veteran's PTSD symptoms alone 
markedly interfered with employment or caused frequent 
hospitalizations.  Reports of medical history confirmed that 
the veteran held a high school diploma and completed one year 
of college.  Before service, he worked in construction and 
fiberglass molding, and during service, he drove heavy 
equipment.  After service, he successfully worked as a 
welding technician for a well-known automobile manufacturer 
for twenty-two years from 1969 to 1992 and as a food service 
worker for a VA Medical Center for three and one-half years 
from 1993 to early 1997.  The manufacturing job ended only 
because the plant moved to another state.  The food service 
job ended due to absenteeism, tardiness, a back injury after 
a slip-and-fall accident, and the veteran's inability to 
handle stress, but it lasted until after August 1, 1996.  
Although the veteran was hospitalized three times in the 
period from April 1993 to August 1996, the main purpose of 
the hospitalizations was detoxification from cocaine and 
alcohol abuse.  In light of the veteran's consistent work 
history from 1969 to 1997, referral for consideration of an 
extraschedular rating prior to August 1, 1996 was not 
warranted.  


Entitlement to a rating in excess of 70 percent for PTSD from 
August 1, 1996

A higher 100 percent rating is not justified under the old 
criteria for PTSD from August 1, 1996.  The veteran was not 
virtually isolated in the community.  In spite of lack of 
contact with his family in December 1998, chronic social 
withdrawal in October 2001, and detachment and isolation from 
others from August 2003 to November 2003, as of November 
2003, he had attended weekly church and Bible study for the 
past six months.  In September 2003, he reestablished contact 
with his two adult children, and in December 2003, he made 
plans to purchase a house near relatives.  

The veteran did not experience totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  Although he reported seeing a black-clad figure at 
nighttime in July 1998, the December 1998 VA examiner found 
that the veteran suffered from no delusions and no 
hallucinations.  After having frank delusions telling him to 
kill himself in August 2003, he exhibited no psychosis in 
October 2003 and no delusions or hallucinations in November 
2003.  

The veteran did not experience disturbed thoughts or 
behavioral processes with almost all daily activities.  
Although his immediate recall was impaired, his thought 
processes and behavior were considered normal overall at a 
December 1998 VA examination and continued to be normal in 
January 1999.  In October 2003, he exhibited no impairment in 
consciousness or psychosis, and in November 2003, his thought 
processes were good.  Nor did the veteran experience fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

The higher 100 percent rating was not in order because the 
veteran was not demonstrably unable to maintain or retain 
employment due to PTSD from August 1, 1996.  In April 1998, 
the veteran testified that he was offered the opportunity to 
return to the aborted food service job but that he refused 
because he felt that the job was too stressful.  Similarly, 
in October 1997, the veteran had worked one week as a 
security guard but voluntarily quit the job because he felt 
that he could not stand the pressure.  The veteran's GAF was 
35 in September 1996, 69 in December 1996, 50 in May 1997, 
41-50 in October 1997, and 59 in December 1998.  His 
responses to a VA social and occupational capacity test were 
normal in January 1999.  His GAF was 45 in May 1999, 35 in 
October 1999, 60 in October 2001, 28 in May 2003, 35 in 
August 2003 and October 2003, and 30 in November 2003.  
Although the veteran's GAF score has declined, it has 
declined in relationship to his increased cocaine use since 
he started receiving income from SSD benefits in 1996 and 
greater income from increased VA benefits in 2003.  

Similarly, a higher 100 percent rating is not justified under 
the new criteria for PTSD.  Under the new criteria effective 
from November 7, 1996, a 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003) (effective from November 7, 1996).  

The veteran did not experience gross impairment in thought 
processes or communication, or persistent delusions or 
hallucinations.  After exhibiting auditory hallucinations and 
persecutory delusions in May 1997 and seeing black-clad 
figures at nighttime in July 1998, the veteran exhibited no 
impairment in thought processes or communication and no 
delusions or hallucinations at a December 1998 VA 
examination.  His thought processes were linear in August 
2003.  The veteran exhibited no impairment in consciousness 
and no psychosis in April 2000 and October 2003, and his 
thought processes were good in November 2003.  Except for 
frank delusions telling him to kill himself in August 2003, 
the veteran had no delusions or hallucinations in April 2000 
and November 2003.  

The veteran's PTSD symptoms did not manifest as grossly 
inappropriate behavior.  At December 1998 and January 1999 VA 
examinations, his behavior was normal.  When he received a 
large sum of money in December 2003, he deposited the money 
into a savings account and made plans to purchase a house.  

The veteran was not in persistent danger of hurting himself 
or others.  After a suicide attempt by drug overdose in May 
1997 and an episode of suicidal ideation in October 1997, the 
veteran denied having suicidal and homicidal ideation in 
December 1998, April 2000, May 2000, March 2001, August 2003, 
and November 2003.  

The veteran did not experience the intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), and he was not disoriented as to 
time or place.  A September 1996 private examiner opined that 
the veteran could function in a semi-independent, structured 
and supportive working environment.  The veteran's hygiene 
was intact in May 1997, and he was appropriately dressed and 
his hygiene was good in October 1997.  At a December 1998 VA 
examination, the veteran was clean and neat, and he reported 
taking regular care of his grooming and hygiene.  He was 
oriented x 4 in August 1996 and oriented as to time, place, 
and person in December 1998, January 1999, and August 2003.  

Although the veteran claimed to have memory problems in 
December 1998 and November 2003, the evidence did not show 
memory loss for the names of the veteran's close relatives, 
his own occupation, or his own name.  His memory was normal 
at a January 1999 VA examination, and he told multiple 
examiners about his relatives and previous jobs.  In October 
2001, his recent and remote memory was intact.  

The higher 100 percent rating was not justified because the 
veteran did not experience total occupational and social 
impairment since August 1, 1996.  In April 1998, the veteran 
testified that he was offered the opportunity to return to 
the aborted food service job but that he refused.  Similarly, 
in October 1997, the veteran had worked one week as a 
security guard but voluntarily quit the job.  The veteran's 
GAF was 35 in September 1996, 69 in December 1996, 50 in May 
1997, 41-50 in October 1997, and 59 in December 1998.  His 
responses to a VA social and occupational capacity test were 
normal in January 1999.  His GAF was 45 in May 1999, 35 in 
October 1999, 60 in October 2001, 28 in May 2003, 35 in 
August 2003 and October 2003, and 30 in November 2003.  
Although the veteran's GAF score has declined, it has 
declined in relationship to his increased cocaine use since 
he started receiving income from SSD benefits in 1996 and 
greater income from increased VA benefits in 2003.  

For all these reasons, the 70 percent rating should continue 
from August 1, 1996.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

An extraschedular rating is not warranted from August 1, 1996 
because exceptional circumstances have not been demonstrated.  
See Smallwood, 10 Vet. App. at 97-98; 38 C.F.R. § 3.321(b).  
The evidence did not show that the veteran's PTSD symptoms 
alone markedly interfered with employment or caused frequent 
hospitalizations.  In April 1998, the veteran testified that 
he was offered the opportunity to return to his food service 
job but that he refused.  Similarly, in October 1997, he had 
worked one week as a security guard but voluntarily quit the 
job.  Although the veteran was hospitalized five times since 
August 1996, the main purpose of the hospitalizations was 
detoxification from cocaine and alcohol abuse.  Referral for 
consideration of an extraschedular rating since August 1, 
1996 is not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to August 1, 1996 
and in excess of 70 percent from August 1, 1996 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



